Citation Nr: 1503352	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-23 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial compensable rating for left elbow scars.

2. Entitlement to service connection for ischemic heart disease.

3. Entitlement to service connection for right knee osteoarthritis.

4. Entitlement to service connection for left knee arthritis.

5. Entitlement to service connection for seborrheic keratosis dermatitis.

6. Entitlement to service connection for scrota pruritus.

7. Entitlement to service connection for seborrheic dermatitis.

8. Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1965 to September 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from June 2010, July 2010, and January 2011 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2014 the Veteran filed to reopen his claims for service connection for low back pain, cervical pain and loss of motion, degenerative disc disease, bilateral flat feet, spondylitis of the back, and sciatic nerve pain in the lower extremities.  As the issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for ischemic heart disease, right knee osteoarthritis, left knee arthritis, and PTSD being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1. The Veteran's three left elbow scars are less than 6 square inches in area, not unstable, not painful, and have no disabling effects.

2. The Veteran's seborrheic keratosis dermatitis, scrota pruritus, and seborrheic dermatitis did not onset in service and are not etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for the Veteran's left elbow scars, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.118, Diagnostic Codes 7801-7805 (2014).

2. The criteria for service connection for seborrheic keratosis dermatitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

3. The criteria for service connection for scrota pruritus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

4. The criteria for service connection for seborrheic dermatitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran currently has a noncompensable rating under Diagnostic Code 7801.

Diagnostic Code 7801 provides the rating criteria for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck that are deep and nonlinear.  A 10 percent evaluation is assigned for such scar(s) encompassing an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  A 20 percent evaluation is assigned for such scar(s) encompassing an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  A 30 percent evaluation is assigned for such scar(s) encompassing an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  A 40 percent evaluation is assigned for such scar(s) encompassing an area or areas of 144 square inches (929 sq. cm.) or greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 (2014). 

Diagnostic Code 7802 provides the rating criteria for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear.  A 10 percent evaluation is assigned for such scar(s) encompassing an area or areas of 144 square inches (929 sq. cm.) or greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7802 (2014).

In July 2010 the Veteran underwent a VA scar examination.  He was found to have three scars on his left elbow, all of which were noted to be superficial.  The first scar, which was circular, was noted to be less than 6 square inches, the second scar was 1 cm by 0.5 cm, and the third scar was 4 cm by 0.5 cm.  Thus, the Board finds that the area of the scars does not entitle the Veteran to a compensable rating.

Under Diagnostic Code 7804, a 10 percent evaluation is assigned for one or two scars that are unstable or painful.  A 20 percent evaluation is assigned for three or four scars that are unstable or painful.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).

Under Diagnostic Code 7805, any disabling effect(s) of other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 and not considered in a rating provided under diagnostic codes 7800-04 is evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2014).

At his July 2010 VA examination, the Veteran reported no pain and the examiner noted no skin breakdown over the scars.  The examiner further noted that none of the scars had any disabling effects.  Further, at his Board hearing, the Veteran testified to having left elbow pain that comes and goes but did not testify as to any problems with the scars themselves.

Therefore, the Board finds that the Veteran is not entitled to a compensable rating under either Diagnostic Code 7804 or 7805.

Based on the forgoing, the Board finds that a preponderance of the evidence is against a compensable rating for the Veteran's left elbow scars, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

The Veteran testified at his Board hearing that he first got jock itch in service.  He said he also got a rash that started on his chest and also breaks out on his face, neck, and arms.  He reported the rash comes and goes.  He attributed it to the moisture he was exposed to in Vietnam.

VA treatment records reflect that in 2004 he was noted to have an erythematous rash on his chest and lesions on his scrotum.  In 2007 he again reported an intermittent rash on his chest since returning from Vietnam.  Subsequent treatment records reflect treatment for scrotal pruritus, seborrheic dermatitis, and seborrheic keratosis dermatitis.

However, the Veteran's service treatment records do not reflect diagnoses of scrotal pruritus, seborrheic dermatitis, or seborrheic keratosis dermatitis, nor do they note complaints of a rash, including in his scrotal region or on his chest.  Service treatment records do reflect that the Veteran was treated in August 1966 for pustules or furnucles on his arm and head.  In September 1966 he was noted to have multiple furnucles treated with penicillin.  He had a boil on his leg drained in November 1966 and another abscess drained on his right elbow in December 1966.  He reported a history of boils on his 1968 report of medical history but denied skin diseases.

The Board puts significant probative weight on the contemporaneous service treatment records that reflect only treatment for boils, with no complaints of a rash, and the fact that the Veteran himself denied skin diseases on his 1968 report of medical history.  The Board acknowledges that the Veteran in connection with his claim has reported having a rash in service in his scrotal region and on his chest, and that the Veteran is competent to report the existence of a rash.  However, the Board gives less weight to the Veteran's recollection of having a rash in service similar to what he currently experiences.

Further, even if the Board found the Veteran's contention credible, the Board finds that the Veteran as a lay person does not have the education, training, or experience, to diagnose his specific skin condition and opine that any current recurrent rash is of the same origin as any rash experienced in service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).

There is further no competent medical opinion of evidence suggesting the Veteran's current skin conditions are otherwise related to some incident of service.

Therefore, the Board finds that a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim for service connection for seborrheic dermatitis, seborrheic keratosis dermatitis, and scrota pruritus must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   Notice letters were sent to the Veteran in January and April 2010, prior to the initial adjudication of the issues on appeal.  The Board finds that the content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

The undersigned VLJ who conducted the November 2014 Board hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from The American Legion, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's skin conditions and the symptoms of the Veteran's left elbow scars.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA scars examination in July 2010.  The examiner, a medical professional,  provided the Board with sufficient information to rate the Veteran's disability.  The Board finds that the examination is adequate and contains sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran was not afforded a VA examination in connection with his claims for service connection for seborrheic keratosis dermatitis, scrota pruritus, or seborrheic dermatitis, but the Board finds none is required.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's claimed skin conditions are related to his military service is his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

An initial compensable rating for left elbow scars is denied.

Service connection for seborrheic keratosis dermatitis is denied.

Service connection for scrota pruritus is denied.

Service connection for seborrheic dermatitis is denied.


REMAND

Ischemic Heart Disease

The Veteran was afforded a VA examination in December 2010 to obtain an opinion as to whether the diagnosed bradycardia and atypical chest pain were related to ischemic heart disease.  The examiner opined that they were not.  However, the Veteran subsequently submitted additional cardiac treatment records, including the results of a January 2011 nuclear scan.  The impression included, "Evidence suggested of mild reversible ischemia at inferior wall segments. This is a borderline finding and may be related to artifact associated with sub diaphragmatic GI activity."

As the December 2010 VA examiner did not have the benefit of reviewing the additional cardiac treatment records, including the January 2011 nuclear scan, the Board finds that an addendum medical opinion should be obtained.


Knees

The Veteran has contended that his knee arthritis is due to his service, to include his parachute jumps.  At his Board hearing the Veteran testified he made between 35 and 40 jumps.  His DD-214 reflects that he was awarded the Army Parachutist Badge.

The Veteran was afforded a VA examination with respect to his knees in June 2010.  The examiner provided a negative nexus opinion.  However, with respect to the right knee, the examiner specifically stated that there was no documentation to indicate a right knee injury or associated service connected duties that would increase the likelihood of right knee osteoarthritis.  However, the examiner did not address the Veteran's in-service parachute jumps.  Nor did he acknowledge an October 1967 medical treatment record noting that the Veteran incurred an abrasion and contusion of his right knee.

With respect to the left knee, the VA examiner did acknowledge a March 1967 service treatment record stating that the Veteran had fallen and struck his left knee.  The examiner opined that it was less likely than not that the fall is connected to the Veteran's current progressive degenerative changes in his left knee.  However, the examiner did not discuss the Veteran's in-service parachute jumps.

The Board also notes that in November 2014 the Veteran submitted the abstract of a medical article titled "The biomechanics of the knee during the parachute landing fall."

On remand, a new VA examination should be afforded the Veteran to obtain an opinion that considers the Veteran's right and left in-service knee injuries and his reported parachute jumps.

PTSD

The Veteran's VA treatment records reflect that in April 2011 he had a positive PTSD screen.  However, on VA examination in March 2010 the examiner found that the Veteran did not have PTSD, and treatment records currently associated with the Veteran's file do not otherwise indicate that the Veteran has ever been clinically diagnosed with PTSD.

However, at his November 2014 Board hearing the Veteran testified that up until 2014 he had been going to counseling at the VA clinic in Jackson, Tennessee and was also being treated for PTSD and other issues at the Memphis VA Medical Center.  As treatment records since February 2012 have not been associated with the Veteran's claims file, the Board finds that a remand is necessary to obtain all mental health treatment records since that time as they may be relevant to his claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from February 2012 to present, to include mental health treatment records from the Jackson VA clinic and Memphis VA Medical Center.

2. Arrange for an addendum medical opinion to be obtained from the December 2010 VA examiner, or if unavailable another qualified examiner, with respect to the Veteran's claim for ischemic heart disease.  The examiner should specifically consider the Veteran's cardiac treatment records submitted since the last VA examination and should address the January 2011 nuclear scan in opining whether or not the Veteran's current heart condition is due to ischemic heart disease.

3. Arrange for the Veteran to undergo a VA examination of his knees.  The examiner should opine whether it is at least as likely as not that the Veteran's current right and left knee conditions are related to his service.  The examiner should specifically consider the Veteran's claimed in-service parachute jumps and the October 1967 right knee and March 1967 left knee injuries noted in his service treatment records.

4. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


